Determinatión óf the respondent, dated' November 23,- 1971, unanimously annulled, on the law, without costs and without disbursements, and the matter remanded for a full hearing on •all the issues. The hearing officer limited the scope of the proceedings to the inadequacy of the grant, to. the petitioner and did' not allow testimony on the issue of compliance with section 360 of the Social Services Law. A full hearing should be held as expeditiously as possible. The court notes parenthetically that it rejects the contention of petitioners that section 360 of .the Social Services Law is unconstitutional (Snell v. Wyman; 281 F. Supp. 853,.affd. 393 U. S. 323; cf. Matter of Payne v. Sugarman, 31 N Y 2d 845, 847)-. Concur — . MeGiVern, J. P., Markewich, Nunez,• Lane and Steuer, JJ.